Name: 2012/594/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of Eurojust for the financial year 2010
 Type: Decision
 Subject Matter: budget;  EU finance;  European construction
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/267 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of Eurojust for the financial year 2010 (2012/594/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of Eurojust for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of Eurojust for the financial year 2010, together with Eurojusts replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Council Decision 2002/187/JHA of 28 February 2002 setting up Eurojust with a view to reinforcing the fight against serious crime (3), and in particular Article 36 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0128/2012), 1. Grants the Administrative Director of Eurojust discharge in respect of the implementation of Eurojusts budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Administrative Director of Eurojust, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 140. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 63, 6.3.2002, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS Eurojust 2006 2007 2008 2009 Performance n.a. The lack of indicators, the deficits in measurement of user satisfaction and the lack of coordination between the budget and the work programme make it difficult to evaluate Eurojusts performance Calls on the Agency to inform the discharge authority on the Key Performance Indicators and their links to the Agencys objectives, budget and work programmes of the Agency Carry-over appropriations The annuality and the specification principles are not strictly observed: the management of the budget showed a high number of transfers of appropriations between budget lines and in many cases the supporting documentation was insufficiently detailed The annuality principle was not strictly observed: high levels of carry-overs and weaknesses in the programming and monitoring (budget: EUR 18 900 000; appropriations: EUR 18 000 000; carry-over: EUR 5 200 000)  The annuality principle was not strictly observed: the level of appropriations carried over from the previous year and then cancelled (EUR 1 000 000, or 25 % of appropriations carried over) was high  Calls on the Commission to keep Eurojusts cash holdings as low as possible; Eurojust has a permanently high level of cash holdings (December 2008: EUR 4 612 878,47)  The Court of Auditors does not comment on the level of carry-overs and cancellations of appropriations in 2009  Calls on the Agency to inform the discharge authority of the steps taken to avoid carrying forward appropriations, such has been a constant issue during the previous discharge procedures Procurement procedures Deficiencies in the procurement procedures Deficiencies in the procurement procedures, as in the two previous years (i.e. the Agency extended existing contracts in a manner contrary to the rules) Deficiencies in procurement procedures, as in the three previous years: in most procurement cases no prior estimation of the market value was made before the procedure was launched; weaknesses in the monitoring of contracts and the programming of procurements; calls on the Agency to inform the discharge authority on the plan to overcome this situation Congratulates the Agency for establishing measures to estimate the market value of relevant products/services before commencing a procurement procedure; considers this initiative an important practice to be followed by other agencies; welcomes, in addition, the Agencys annual procurement plan for 2009, which greatly helped the Agencys units and services in the management of their tenders; considers that these initiatives improve the authorising officers guidance and control Human resources n.a.  Weaknesses in the recruitment procedures  Reduction of the vacancy rate from 34 % at the end of 2007 to 25 % at the end of 2008  Shortcomings in the recruitment planning  Shortcomings in the planning and implementation of recruitment procedures: 26 % of the posts are still vacant  Eurojust has not respected the principle of specification  Calls on the Agency to inform the discharge authority about its new recruitment procedure  The Court of Auditors notes shortcomings in the planning and implementation of the recruitment procedures (24 % of posts remain vacant)  Calls on the Agency to set up a comprehensive recruitment action plan to significantly reduce the vacancy rate and to inform the discharge authority about this  Calls on the Agency to reduce the number of temporary staff to the number recommended by the IAS  Expresses concern that the Court of Auditors has reported that three out of six middle management posts at the Agency were filled on a temporary basis by acting staff members Internal audit n.a. n.a. Calls on the Agency to implement 26 out 26 recommendations made by the Internal Audit Service; calls on the Agency to put in place without delay the following recommendations on human resources management: preparing short term to fill the current vacancies; redefining the set-up of the Human Resources Unit; reducing the number of temporary staff; strengthening the recruitment procedure; adopting the implementing rules for career development; ensuring the independence of the members of the Selection Board; and making sure that the public procurement procedures are correctly implemented Calls on the Agency to inform the discharge authority of the reasons for the delay in resolving the recommendations made by the IAS on 31 December 2008 and to take immediate action on improving the recruitment procedure, reducing the number of interim staff, restructuring the HR unit, developing a HR management plan, reinforcing the monitoring of the HR activities and reviewing the content of the register of exceptions